This court will not control the discretion of the chancellor in refusing to grant an injunction, and remove a cause pending at law in the county of Gordon to the chancery side of the court in Whitfield, when there has been great delay in bringing the bill and asking the injunction; and when the common law case'consists of money rules pending against the sheriff of Gordon county, which are themselves in the nature of equitable proceedings ; and when it is apparent, from a consent rule agreed upon and entered on the minutes of Gordon superior court by the defendants, that one case may decide the several issues and avoid a multiplicity of suits; and when the pleadings may be so framed at law, and a verdict and decree so rendered, as to do complete justice without changing the venue from the county where the cause is pending to another, or the forum from the common law to the equity side of the court.